Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application filed on 11/03/2021 in which claims 1-20 are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/08/2021.

Drawings

The Examiner contends that the drawings submitted on 11/03/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan (“Convolutional Neural Network-Based Fractional-Pixel Motion Compensation”). Yan was cited in applicant’s Information Disclosure Statement filed on 11/08/2021.

As to claim 13, Yan teaches an apparatus comprising a processor and a memory operatively coupled to the processor, wherein the apparatus is configured to perform a method of processing a first image in a first plurality of images, wherein the first image is divided into a plurality of pixel blocks, and, for a current block of the first image (see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2):

selecting, in a set of a plurality of predefined interpolation filters, a first interpolation filter based on a first prediction of an interpolation filter determined by a supervised learning algorithm to which data related to the current block is input (see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2; further see V. Section B: Block-Based FRFT Selection on Page 846, right-hand column);

and using the selected first interpolation filter for calculating fractional pixel values in a second image of the plurality of images for a temporal prediction of pixels of the current block based on a reference block correlated to the current block in the second image, wherein the second image is distinct from the first image and was previously encoded according to an image encoding sequence for encoding the images of the plurality of images (see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2; further see V. Section B: Block-Based FRFT Selection on Page 846, right-hand column).

As to claims 1 and 17, the aforementioned claims are rejected similarly as claim 13.

As to claims 2, 14, and 18, Yan further teaches selecting, based on a first characteristic of the current block, a subset of interpolation filters in a set of predefined interpolation filters, wherein the subset of interpolation filters is input to the supervised learning algorithm for determining the first prediction of the interpolation filter, and wherein the first characteristic is obtainable based on the data related to the current block input to the supervised learning algorithm (see I. Introduction on page 841, left-hand column; also see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2; further see V. Section B: Block-Based FRFT Selection on Page 846, right-hand column).
As to claims 3, 15, and 19, Yan further teaches selecting, based on a second characteristic of the current block, the supervised learning algorithm (see VI. Section C: Additional Evaluations and Analyses: Part 3 on Page 851, right-hand column).

As to claims 4, 16, and 20, Yan further teaches wherein each of the first and second characteristics of the current block comprises one or more of a size of the current block, and a shape of the current block (see V. Section C: FRFT Merge on Page 846, right-hand column).

As to claim 5, Yan further teaches wherein the input data related to the current block comprise pixels of an application area comprising a set of at least one pixel in at least one pixel block of the first image, wherein the at least one pixel block has already been processed according to a processing sequence defined for the first image (see V. Section C: FRFT Merge on Page 846, right-hand column).

As to claim 6, Yan further teaches wherein the input data related to the current block comprise pixels from a motion compensated block in the second image (see I. Introduction on page 841, left-hand column; also see V. Section A: ME and MC Algorithms on Page 846, left-hand and right-hand columns).

As to claim 7, Yan further teaches wherein the determining of the first prediction of interpolation filter is based on an identifier in the set of predefined interpolation filters output by the supervised learning algorithm (see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2; further see V. Section B: Block-Based FRFT Selection on Page 846, right-hand column; further see VI. Section C: Additional Evaluations and Analyses: Part 3 on Page 851, right-hand column).

As to claim 8, Yan further teaches wherein the supervised learning algorithm is a gradient-based learning algorithm (see IV. Section A: Network Structure from Page 844, right-hand column to Page 845, left-hand column; also see Page 843, left-hand column and Page 847, left-hand column for stochastic gradient descent).

As to claim 10, Yan further teaches further comprising: selecting, in the set of the plurality of predefined interpolation filters, a second interpolation filter based on a second prediction of an interpolation filter determined by the supervised learning algorithm to which data related to the current block is input; using the selected second interpolation filter for calculating fractional pixel values in a third image of the plurality of images in a second direction for a temporal prediction of pixels of the current block in the second direction based on a reference block correlated to the current block in the third image, wherein the third image is distinct from the first image and was previously encoded according to the image encoding sequence, wherein the selected first interpolation filter is used for calculating the fractional pixel values in the second image in a first direction for a temporal prediction of pixels of the current block in the first direction, and wherein the first direction is distinct from the second direction (see V. Section A: ME and MC Algorithms on Page 846, left-hand and right-hand columns for FRCNN-U and FRCNN-B; also see Figure 2 on Page 843, right-hand column).

As to claim 11, Yan further teaches wherein the supervised learning algorithm is a convolutional neural network learning algorithm (see IV. Section A: Network Structure from Page 844, right-hand column to Page 845, left-hand column).

As to claim 12, Yan further teaches further comprising a learning phase of a neural network performed on a second set of images, the learning phase comprising, for a current block of a current image of the second set of images: selecting, in the set of predefined interpolation filters, an interpolation filter based on a distortion criterion calculated for the current block; and performing training of the neural network based on data related to the current block and the selected interpolation filter (see V. Sections B and C on Page 846, right-hand column; also see VI. Section B: Experimental Results and Analyses: Part 3 from Page 847, right-hand column to Page 848, right-hand column; also see II. Section A: Formulation of Uni-Directional Fractional-Pixel MC from Page 842, right-hand column to Page 843, right-hand column including Figure 2; further see V. Section B: Block-Based FRFT Selection on Page 846, right-hand column).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yan in view of Yan-II (“Convolutional Neural Network-Based Invertible Half-Pixel Interpolation Filter for Video Coding”). Yan-II was cited in applicant’s Information Disclosure Statement filed on 11/08/2021.

As to claim 9, Yan does not explicitly teach wherein the set of predefined interpolation filters comprises a plurality of low-pass filters with respective cut-off frequencies.

However, Yan does teach band-limiting signals including using a DCT based interpolation filter (Page 840, right-hand column and Page 842, right-hand column). In addition, Yan-II teaches producing a visually pleasant picture by designing a regularization loss function based on the assumption that the DCT based interpolation filter is a good approximation of the ideal low-pass filter (Section 2.3.2 on Page 203, left-hand column).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yan’s system with Yan-II’s system to show wherein the set of predefined interpolation filters comprises a plurality of low-pass filters with respective cut-off frequencies. Yan-II’s disclosure presents a CNN based invertible interpolation filter. The authors firstly reveal the invertibility inherent in the fractional interpolation problem and then design an end-to-end training scheme to derive the invertible interpolation filter. The authors design two loss functions including the invertible reconstruction loss and the regularization loss for optimizing the scheme. Experimental results show that the proposed method achieves remarkable performance improvement in both invertible reconstruction and compression efficiency compared with DCTIF (Yan-II; Section 4, Page 204, right-hand column).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482